Citation Nr: 0329049	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  92-53 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right radius with post-traumatic changes of 
the right elbow, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
navicular fracture of the right wrist, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for a fracture of the 
left femur, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of an avulsion fracture of the left elbow, with 
scar.

5.  Entitlement to an increased rating for a right shoulder 
disorder with traumatic arthritis, currently evaluated as 10 
percent disabling.

6.  Entitlement to service connection for lumbar spine 
disability.

7.  Entitlement to service connection for left shoulder 
disability. 

8.  Entitlement to an increased (compensable) rating for 
right ear defective hearing.

9.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling. 

10.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active duty service from May 1962 to April 
1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case has been 
before the Board on numerous prior occasions.  The complex 
procedural history of the case is set forth in detail in an 
April 2001 remand.  


REMAND

In a July 14, 2003, letter, the veteran's representative 
included argument to the effect that several issues were not 
certified to the Board for appellate review.  Specifically, 
the representative listed the additional issues of service 
connection for low back disability and for left shoulder 
disability and additional issues of increased ratings for 
right ear defective hearing and for tinnitus.  The Board 
notes that an October 2000 statement of the case on these 
issues was mailed to the veteran in November 2000 and a 
substantive appeal addressing these issues was received in 
December 2000.  It therefore appears that these additional 
issues are in appellate status.  See generally 38 U.S.C.A. 
§ 7105 (West 2002).  However, it does not appear that the RO 
has reviewed these issues in view of evidence received since 
the October 2000 statement of the case was issued.  
Appropriate action in this regard is necessary before the 
Board may properly undertake appellate review. 

Additionally, the Board notes an October 2000 rating decision 
which granted service connection for left patellofemoral 
joint osteoarthritis with a noncompensable rating, effective 
February 9, 1999.  In December 2000, a notice of disagreement 
from that determination was received.  However, it does not 
appear that a statement of the case was ever issued.  Action 
in this regard is also necessary. 

Finally, the Board must note that recent judicial decisions 
have addressed certain provisions of the Veterans Claims 
Assistance Act of 2000 and implementing regulations.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  Specifically, certain judicial 
holdings deal with VCAA notice requirements and the time 
period for submitting additional evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  In view of the need to 
return the case to the RO for actions outlined above, it is 
appropriate to also direct any remedial action to ensure 
compliance with VCAA and recent judicial decisions.   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should undertake all necessary 
action pursuant to 38 C.F.R. § 19.26 
(2002), including issuance of a statement 
of the case, in response to the notice of 
disagreement filed to initiate an appeal 
from the October 2000 rating decision 
which granted service connection for left 
patellofemoral joint osteoarthritis.  The 
veteran and his representative should be 
advised that a timely substantive appeal 
must be filed if the veteran wished to 
complete an appeal on this issue. 

3.  The RO should then review the claims 
file and determine if any additional 
development, to include additional 
examination and/or medical opinions, is 
necessary with regard to all issues in 
appellate status.  

4.  After determining that all VCAA 
notice and assistance requirements have 
been met with regard to all issues in 
appellate status, the RO should review 
the entire record and determine if the 
benefits sought as to the issues listed 
on the cover page of this decision, and 
any other issue which may be in appellate 
status at that time.   The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case addressing all issues in appellate 
status.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




